Citation Nr: 0511498	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized non-
VA medical expenses incurred as an inpatient from September 
5, 2002 to September 11, 2002; for additional outpatient 
treatment received on September 16, 2002, September 20, 2002, 
September 22, 2002, October 7, 2002, November 1, 2002, and 
November 9, 2002; and for outpatient surgical procedures 
performed on September 20, 2002 and October 14, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel
 
INTRODUCTION

The veteran served on active duty from September 1945 to 
November 1946.

This matter came before the Board of Veterans' Appeals 
(Board) from a December 2002 determination by the Department 
of Veterans' Affairs Medical Center (VAMC) in Gainesville, 
Florida, that the veteran was not entitled to payment or 
reimbursement for unauthorized non-VA medical expenses 
incurred as an inpatient from September 5, 2002 to September 
11, 2002; for additional outpatient treatment received on 
September 16, 2002, September 20, 2002, September 22, 2002, 
October 7, 2002, November 1, 2002, and November 9, 2002; and 
for outpatient surgical procedures performed on September 20, 
2002 and October 14, 2002.

In July 2004, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

At the hearing before the undersigned, the veteran testified 
that medical expenses relating to skilled nursing care visits 
he received from September 11, 2002 through September 27, 
2002, had been paid for by his Medicare "Part A" coverage, 
and that he was no longer seeking payment or reimbursement 
for these expenses.  Accordingly, the Board has removed this 
portion of medical expenses from the 
claimed payment or reimbursement sought on appeal.


FINDINGS OF FACT

1.  The veteran is not service-connected for any particular 
disability.

2.  The veteran incurred unauthorized non-VA medical expenses 
for treatment as an inpatient from September 5, 2002 to 
September 11, 2002; for treatment as an outpatient on 
September 16, 2002, September 20, 2002, September 22, 2002, 
October 7, 2002, November 1, 2002, and November 9, 2002; and 
for outpatient surgical procedures performed on September 20, 
2002 (cystoscopy) and on October 14, 2002 (transurethral 
resection of prostate (TURP) and circumcision).
 
3.  There was no prior VA authorization for any of the above 
treatments.

4.  From September 5, 2002 to November 9, 2002, the veteran 
was entitled to benefits under Medicare "Part A" which is a 
health plan contract.

5.  The medical treatment received and surgical procedures 
performed on September 16, 2002, September 20, 2002, 
September 22, 2002, October 7, 2002, October 14, 2002, 
November 1, 2002, and November 9, 2002, were not rendered in 
a medical emergency. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred as an inpatient from 
September 5, 2002 to September 11, 2002; for additional 
outpatient treatment received on September 16, 2002, 
September 20, 2002, September 22, 2002, October 7, 2002, 
November 1, 2002, and November 9, 2002; and for outpatient 
surgical procedures performed on September 20, 2002 and 
October 14, 2002 were not met. 38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as pertinent to his claim.

The veteran is seeking payment or reimbursement for private 
medical expenses incurred as an inpatient from September 5, 
2002 to September 11, 2002; for additional outpatient 
treatment received on September 16, 2002, September 20, 2002, 
September 22, 2002, October 7, 2002, November 1, 2002, and 
November 9, 2002; and for outpatient surgical procedures 
performed on September 20, 2002 and October 14, 2002.

Records from the Memorial Hospital Flagler show that the 
veteran was billed for a period of hospitalization from 
September 5, 2002 through September 10, 2002.  Records also 
show that he was billed for subsequent outpatient medical 
treatment received on September 16, 2002, September 20, 2002, 
September 22, 2002, October 7, 2002, November 1, 2002, and 
November 9, 2002, including a cystoscopy, performed on 
September 20, 2002, and a TURP and circumcision, performed on 
October 14, 2002.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed:  (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized.  38 
U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. App. 
143 (1994).  In this case, the veteran has not argued, nor 
does the evidence suggest, that prior VA authorization for 
private medical treatment was obtained.  Thus, the pertinent 
issue is whether the veteran is eligible for payment or 
reimbursement for medical services that were not previously 
authorized.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  

(A)	that the treatment was either (1) for an 
adjudicated service-connected disability, or (2) 
for a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any 
disability of a veteran who has a total 
disability permanent in nature resulting from a 
service-connected disability; 
(B)	that a medical emergency existed and delay would 
have been hazardous to life or health; and 
(C)	that no VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for 
the services required would not have been 
reasonable, sound, wise or practicable or 
treatment had been or would have been refused. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Zimick v. West, 11 Vet. App. 
45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

In this case, veteran is not service-connected for any 
disabilities.  Thus, the veteran fails to meet the first of 
the three criteria for reimbursement or payment for medical 
expenses incurred without prior authorization from VA being 
met. 38 U.S.C.A. § 1728.

In considering every possible theory of entitlement, the 
Board has also considered whether reimbursement is warranted 
under the Veterans Millennium Health Care and Benefits Act.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-1008 (2004).  

Under 38 U.S.C.A. § 1725, a veteran is only considered to be 
"personally liable" for treatment if he has no entitlement to 
care or services under a health-plan contract, which includes 
an insurance policy or contract, medical or hospital service 
agreement, membership or subscription contract, or similar 
arrangement under which health services for individuals are 
provided or the expenses of such services are paid.  See 38 
U.S.C.A. § 1725(b)(3)(B) and (f)(2)(A).

The evidence of record in the present case includes a 
"Medicare Summary Notice", as well as the veteran's own 
testimony, indicating that he has health care coverage under 
Medicare "Part A."  Medicare "Part A" is a supplementary 
medical insurance which was established to provide basic 
protection against the costs of hospital, related post-
hospital, home health services, and hospice care for the aged 
and disabled pursuant to section 1811 of the Social Security 
Act.  See 42 U.S.C.A. § 1395c (West 2002).  The definition of 
a health-care contract includes such insurance plans.  38 
U.S.C.A. § 1725(f)(2)(B).  Thus, the criteria for 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations are not met.  

As the veteran is shown only to have Medicare "Part A", an 
argument can be made that following his initial period of 
hospitalization, he had no additional entitlement to care or 
services under a health-plan contract, and that he should be 
considered "personally liable" for outpatient treatment and 
procedures he received from September 16, 2002 to November 9, 
2002.  Nonetheless, the treatment following his initial 
period of hospitalization consisted of scheduled 
appointments, including scheduled surgical procedures, in a 
non-emergent setting.  See Board Hearing Transcript, pg. 18.  
Thus, reimbursement for these additional services would still 
not be warranted under the Veterans Millennium Health Care 
and Benefits Act.  

The Board is cognizant that the veteran contends that he was 
misinformed by VA personnel regarding his need to maintain 
coverage under Medicare "Part B"; however, that fact alone 
is insufficient to confer entitlement to payment for the 
expenses being considered in this appeal.  McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (holding that because the payment 
of government benefits must be authorized by statute, the 
fact that a veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits). 

While the Board is sympathetic toward the veteran, the Board 
is bound by the law, and its decision is dictated by the 
relevant applicable statutes and regulations.   See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It is further observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)).

In summary, the Board finds that the evidence fails to 
satisfy at least one of the three criteria listed in 38 
U.S.C.A. § 1728(a).  The Board also finds that the veteran is 
not eligible to receive reimbursement for the reasonable 
value of emergency treatment under the provisions of 38 
U.S.C.A. § 1725.  The benefit sought on appeal must, 
accordingly, be denied.

Veterans Claims Assistance Act of 2000

The Board also notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq., which made several amendments to 
the law governing certain VA claims, to include redefining 
VA's duty-to-assist and notification obligations.  However, 
it does not appear that these changes are applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).


ORDER

Entitlement to payment or reimbursement for unauthorized non-
VA medical expenses incurred as an inpatient from September 
5, 2002 to September 11, 2002; for additional outpatient 
treatment received on September 16, 2002, September 20, 2002, 
September 22, 2002, October 7, 2002, November 1, 2002, and 
November 9, 2002; and for outpatient surgical procedures 
performed on September 20, 2002 and October 14, 2002, is 
denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


